Citation Nr: 1748339	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-02 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a disability manifested by frequent urination, to include as due to herbicide exposure.

2.  Entitlement to service connection for fungus of the toenails, to include as due to herbicide exposure.

3.  Entitlement to service connection for vertigo/left ear ache/dizziness, to include as due to herbicide exposure.

4.  Entitlement to service connection for numbness of the feet, to include as due to herbicide exposure.

5.  Entitlement to service connection for numbness of the hands, to include as due to herbicide exposure.

6.  Entitlement to service connection for a disability manifested by fever/sweating, to include as due to herbicide exposure.

7.  Entitlement to service connection for chest rash, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to April 1972, including service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2007of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that an appeal has since been perfected on the issue of service connection for tinnitus.  However, as a hearing has been requested on that issue, it will be the subject of a future Board decision, if in order.  

This case was previously before the Board in October 2014, at which time it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).






FINDINGS OF FACT

1.  The objective evidence does not show that the Veteran has been diagnosed with a disability manifested by frequent urination, to include as due to herbicide exposure.

2.  The weight of the evidence is against a finding that the Veteran's onychomycosis of his toenails was incurred in or is otherwise related to service, to include as due to herbicide exposure.

3.  The objective evidence does not show that the Veteran has been diagnosed with a vertigo disability that manifested in service or is otherwise related to service, to include as due to herbicide exposure.

4.  The objective evidence does not show that the Veteran has been diagnosed with a disability manifested by numbness of the feet, to include as due to herbicide exposure.

5.  The objective evidence does not show that the Veteran has been diagnosed with a disability manifested by numbness of the hands, to include as due to herbicide exposure.

6.  The objective evidence does not show that the Veteran has been diagnosed with a disability manifested by fever/sweating, to include as due to herbicide exposure.

7.  The weight of the evidence is against a finding that the Veteran's chest rash was incurred in service or is otherwise related to service, to include as due to herbicide exposure.





CONCLUSIONS OF LAW

1.  The criteria for service connection for disability manifested by frequent urination have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for onychomycosis, claimed as toenail fungus, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for service connection for a vertigo disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for service connection for numbness of the feet have not been met.  38 U.S.C.A. § § 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

5.  The criteria for service connection for numbness of the hands have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

6.  The criteria for service connection for a disability manifested by fever/sweating, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

7.  The criteria for service connection for chest rash have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Asist

VA has a duty to provide claimants with notice and assistance in substantiating a claim. 

The VA provided the Veteran with a notice letter in July 2006.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Board notes that attempts were made to obtain private medical records and the Veteran was informed that they were not obtained.  However, the Veteran indicated that the VA had obtained the private records.  The Veteran was afforded a VA examination in December 2015.  12/2/2015 VCAA/DTA Letter; 12/8/2015 Correspondence.

As such, the Board will proceed to the merits of the appeal.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as organic diseases of the nervous system, if the disease becomes manifest to a compensable degree within one year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Additionally, VA has established a presumption of herbicide exposure applicable to Veterans who served in Republic of Vietnam during the Vietnam War.  Specifically, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 307 (a)(6)(iii).  In the present case, the Veteran is presumed to have been exposed to herbicides in Vietnam.

Certain diseases are deemed associated with herbicide exposure under VA law and shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  Such diseases include early-onset peripheral neuropathy, which must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. §§ 3.307 (a)(6)(ii), 3.309(e).

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40   (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Frequent Urination

The Veteran contends that he has frequent urination of three to four times a night due to exposure to Agent Orange in Vietnam.  4/11/2006 VA 21-526 Veteran's Application for Compensation or Pension, at 7.

The Veteran had a normal genitourinary system upon enlistment and separation from service.  In a Report of Medical Examination in May, 1976, his genitourinary system was also noted to be normal.  4/15/1972 STR, at 21-26.

The Veteran was afforded a VA examination in December 2015.  He reported that he began to experience urinary problems about 2013.  He had to use the restroom about once every hour during the daytime, and one to two times at night.  He denied infections, diabetes mellitus, or prostate problems.  He denied dysuria or hematuria.  He stated he did not take any medication.  He had not had imaging done, or a cystoscopy.  The examiner determined that it was less likely that the Veteran has frequent urination that was caused by exposure to Agent Orange or other herbicides during service.  It was further explained that frequent urination means needing to urinate more often than usual.  Urgent urination is a sudden, strong urge to urinate, along with discomfort in your bladder.  Common causes of frequent urination may include an enlarged prostate in middle-aged and older men, leakage of urine from the urethra (the tube that carries urine out of your body), and swelling and infection of urethra.  Less common causes may include diabetes, bladder cancer, neurogenic bladder, or autonomic dysfunction.  It is presumed that long standing diabetes, early onset peripheral neuropathy, and prostate cancer has an association with prior Agent Orange exposure.  Although the Veteran reports symptoms of frequent urination, there was no other objective evidence on examination, diagnostic records, or medical records in c-file to suggest a chronic, active condition bladder or urethra of the urinary tract at that time.  1/6/2016 C&P Examination, at 53-55, 61.

The medical records from April 2006 to September 2014 indicate that the Veteran denied nocturia at medical appointments during the appeals period and they are silent for complaints of frequent urination.  4/15/2015 CAPRI Legacy Content Decision Manager (LCDM), at 1, 10, 17, 24.

As noted above, service treatment records reflect a normal genitourinary system.  The post-service clinical and lay evidence of record is silent for complaints of frequent urination for many years after service.  Although the Veteran asserts that he did not go to the doctor often, by his own words, frequent urination began about 2013.  

The Board notes the Veteran is competent to report his assertions regarding his symptoms.  38 C.F.R. § 3.159(a)(2).  However, the Board finds that the issue of whether frequent urination is representative of a chronic genitourinary disability is of a complex nature that is beyond lay observation and require further testing and confirmation by an expert.

The Board places the most weight on the December 2015 VA examination.  In this regard, the examiner interviewed the Veteran and obtained pertinent medical history, reviewed the file, and performed medical testing necessary to diagnose a current disability, but found none.  The examiner provided a clear rationale in support of the negative opinion.  Given the depth of the examination report, and the fact that the opinion was based on a review of the complete applicable record, the Board finds such opinion is probative and material to the Veteran's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding of service connection for a genitourinary disability, to include as due to herbicide exposure.  For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b).

Fungus of the Toenail

The Veteran has stated that his big toenails fall off completely and then grow back disfigured.  This has occurred since about 2001 or 2002 and he contends this is due to Agent Orange exposure in Vietnam.  4/11/2006 VA 21-526 Veteran's Application for Compensation or Pension, at 8.

The Veteran did not have any skin conditions upon enlistment and separation in May 1970 and April 1972.  In a Report of Medical Examination in May 1976, no skin conditions were noted.  4/15/1972 STR, at 21-26.  No relevant complaints were noted in the accompanying report of medical history.

Medical treatment records between April 2006 and September 2014 are silent for complaints and treatment of toe nail fungus.  4/15/2015 CAPRI (LCDM).

The Veteran was afforded a VA examination in December 2015.  He complained of bilateral toe nail fungus which had been treated with removal of nails.  He noted that every time, however, he had a recurrence of the fungus growing out of his new nails.  He stated that this had been continuous since 1973.  He never had treatment with oral antifungals. It was noted that the Veteran's retention examination in 1976, and exit examination in 1972 showed normal findings, with no evidence of a skin condition at that time.  The examiner determined that it was less likely that the fungus of the toenails was caused by exposure to Agent Orange or any other herbicide during service.  He was found to have onychomycosis of the bilateral toenails in the examination; however, there was no confirmed association between Agent Orange exposure/herbicides, and onychomycosis.  Hence, considering medical documentation, and objective findings, there was insufficient evidence to suggest a correlation between the two at that time.  It was further explained that onychomycosis, known as toenail fungus, is due to a dermatophyte infection of most commonly the toenail and nail bed.  Onychomycosis affects approximately 10 percent of the US population, and is not usually a life threatening condition.  The opinion was based on a review of the claims file, review of all medical records, and current peer reviewed medical literature.  1/6/2016 C&P Examination, at 35-36, 41, 49-50.

As set forth above, VA regulations provide that, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 ; 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e) (2016).  The enumerated diseases, however, do not include onychomycosis.  See 38 C.F.R. § 3.309 (e) (2016).

Although this disability is not amongst the delineated diseases associated with herbicide exposure, service connection for claimed residuals of exposure to herbicides may be established with evidence of actual causation.  38 C.F.R. § 3.309 (e) (2016); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

The Board finds that service connection for fungus of the toe nails is also not warranted on a direct basis.  The service treatment records do not establish the presence of a disability and none was found approximately four years after separation in 1976.  At the December 2015 VA examination, he was found to have onychomycosis of the toes, but the examiner determined that it was not connected to his service or herbicide exposure.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding of service connection for a fungal toenail disability, to include as due to herbicide exposure.  For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Vertigo/Left Ear Ache/Dizziness

The Veteran contends that he had vertigo, including getting dizzy and left ear aches due to exposure to Agent Orange in Vietnam.  4/11/2006 VA 21-526 Veteran's Application for Compensation or Pension, at 7.

The service treatment records are silent for complaints of vertigo, left ear ache, or dizziness.  There was also no complaint in a Report of Medical Examination or accompanying report of medical history in May 1976.  4/15/1972 STR, at 21-26.  

Medical treatment records note that the Veteran had a history of vertigo about five or six years prior to March 2014.  It was treated with Meclizine and had not occurred in over three years.  4/15/2015 CAPRI (LCDM), at 5.

The Veteran was afforded a VA examination in December 2015.  He reported having sporadic bouts of vertigo about 8 years before the examination, occurring every six months.  He described that his vertigo episodes lasted about one to two days.  He reported he had never had neuro imaging, or a work up done for this.  He noted he had been given Meclizine to take for the dizziness when necessary.  He denied head trauma or a history of malignancy.  He was also never diagnosed with a peripheral vestibular condition.  The examiner determined that it was less likely that the Veteran had a diagnosis of vertigo/left ear ache/dizziness, to include as due to herbicide exposure that was incurred in service.  The examiner opined that although Veteran reported occasional symptoms of vertigo, the current examination was within normal limits, where there is no objective evidence of vertigo/left ear ache/dizziness, or c-file records indicating a chronic, active ear or peripheral vestibular condition.  1/6/2016 C&P Examination, at 28-30, 36-37.

The Board finds that service connection for a vertigo/left ear ache/dizziness disability is not warranted.  The service treatment records do not establish the presence of a disability manifested by vertigo/left ear ache/dizziness while the Veteran was on active duty.  Significantly, as noted above, the VA examiner did not find a current or chronic active ear or peripheral disability.  The Veteran was not found to have a current disability based on the competent evidence of record.  Based on the relevant medical and lay evidence, the Board finds that a current, chronic disability does not exist.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding of service connection for vertigo/left ear ache/dizziness, to include as due to herbicide exposure.  For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b).

Numbness of Feet and Hands

The Veteran contends that his exposure to Agent Orange in Vietnam led him to experience numbness in his feet and hands soon after exposure.  4/11/2006 VA 21-526 Veteran's Application for Compensation or Pension, at 8.  Nonetheless, he has not been found to have a disability that manifests these symptoms, including peripheral nerve condition or peripheral neuropathy.  1/6/2016 C&P Examination, at 25.

The Veteran had normal upper and lower extremities upon enlistment and separation in May 1970 and April 1972.  There was no complaint of numbness in any extremities in service treatment records.  In a Report of Medical Examination in May 1976, there were also no complaints of the upper and lower extremities.  4/15/1972 STR, at 21-26.  An accompanying report of medical history was also silent for relevant complaints.

In medical treatment records dating from April 2006 to September 2014 the Veteran denied any numbness at medical appointments; such records are silent for complaints of feet and hand numbness.  4/15/2015 CAPRI (LCDM), at 1, 10, 17, 24.

The Veteran was afforded a VA examination in December 2015.  He did not report symptoms or a history of numbness of feet, or to the left upper extremity at the examination.  He reported that his right arm fell asleep, where numbness spread from the right shoulder to the right hand whenever he slept on that arm.  He denied specific trauma to the neck, hands, shoulders or elbows.  He stated this happened since he was in the military.  He denied having work up done, or nerve studies done for this condition.  He did not take any medication for it.

The examiner determined that it was less likely that the Veteran had a diagnosis of a numbness of feet or hands, to include as due to herbicide exposure incurred in service.  The examiner opined that although the Veteran reported numbness when he slept/laid on the right arm, this was likely a result of decreased circulation to a nerve that commonly occurred when one sleeps on his/her arm.  Normal findings were noted on examination, at which objective testing for peripheral neuropathy was noted to be negative.  Despite the Veteran's complaints, it did not translate into a clinical diagnosis for a chronic, active peripheral neuropathy condition.  Therefore, a specific diagnosis could not be endorsed and a correlation was not made between the two.  1/6/2016 C&P Examination, 10, 22-24.

The Board finds that service connection for numbness in the feet and hands is not warranted.  The Veteran was not found to have a current disability based on the competent evidence of record.  Based on the relevant medical and lay evidence, the Board finds that a current, chronic disability does not exist.

To qualify for presumptive service connection, early onset peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307 (a).  Here, the Veteran left Vietnam in April 1972.  He contends that he began experiencing symptoms of numbness soon after separation from service.  However, he does not have nor has he ever been diagnosed with peripheral neuropathy.  Consequently, the Veteran's disability cannot be presumptively service connected based on the Veteran's exposure to herbicide agents.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding of service connection for numbness of the feet and hands, to include as due to herbicide exposure.  For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b).

Fever/Sweating

The Veteran contends that his exposure to Agent Orange in Vietnam led him to experience sweats and mild fevers soon after exposure.  4/11/2006 VA 21-526 Veteran's Application for Compensation or Pension, at 8.

The Veteran's service treatment records are silent for complaints or treatment of fever or sweats.  A Report of Medical Examination in May, 1976, was also silent for any relevant complaint or treatment, as was the accompanying report of medical history.  4/15/1972 STR, at 21-26.

Medical treatment records from April 2006 to September 2014 indicate that the Veteran denied any fever or night sweats at medical appointments.  4/15/2015 CAPRI (LCDM), at 1, 10, 17, 24.

The Veteran was afforded a VA examination in December 2015.  He reported that sporadic episodes of fevers and night sweats since 1972.  He had never had a work up or investigation for this condition.  He did not know what the cause was and did not take anything for this condition.  It was noted that his exit examination in 1972 demonstrated normal findings.  Also, a retention examination in 1976 noted normal physical findings.  The examiner determined that it was less likely that the Veteran had a diagnosis of fever/sweating, to include as due to herbicide exposure in service.  It was explained that at examination there were normal findings, as there was no objective evidence at examination, or in c-file records to render a diagnosis for an active, current infectious disease.  Further, there was insufficient evidence to suggest chronic ongoing complaints/treatment for fever or sweating in relation to Agent Orange exposure.  1/6/2016 C&P Examination, at 1-2, 6-7.

The Board finds that service connection for a disability manifested by sweating or fevers is not warranted.  The service treatment records do not establish the presence of a disability manifested be fevers and sweats while the Veteran was on active duty.  Significantly, as noted above, the VA examiner did not find a current or chronic infectious disease.  The Veteran was not found to have a current disability based on the competent evidence of record.  Based on the relevant medical and lay evidence, the Board finds that a current, chronic disability does not exist.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding of service connection for fever/sweats, to include as due to herbicide exposure.  For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b).

Chest Rash

The Veteran contends that he has a chest rash due to exposure to Agent Orange in Vietnam.  4/11/2006 VA 21-526 Veteran's Application for Compensation or Pension, at 7.

The Veteran did not have any skin disorders upon enlistment and separation in May 1970 and April 1972.  In a Report of Medical Examination in May, 1976, no skin disorders were noted, and no relevant complaints were raised in the accompanying report of medical history.  4/15/1972 STR, at 21-26.

Medical treatment records between April 2006 and September 2014 are silent for complaints and treatment of a chest rash.  4/15/2015 CAPRI (LCDM).

The Veteran was afforded a VA examination in December 2015.  He reported that he had dermatitis of the back since 1972.  The lesions were dark and itchy and occurred diffusely on back.  He stated that he sought treatment for this.  He was given steroid creams in the past that helped control the itching, but did not resolve the lesions.  The examiner determined that the Veteran's chest rash was less likely due to herbicide exposure or incurred during service.  It was noted that there was no mention of a rash, skin condition, or chest rash provided in c-file, STRs, medical records, or exit examination to substantiate for chronic ongoing complaints/treatment for a chest rash, to include as due to Agent Orange exposure.  Although Veteran was found to have atopic dermatitis of the back on examination, there was insufficient evidence to demonstrate a confirmed association between Agent Orange and atopic dermatitis.  Therefore, a correlation was not made between the two.  Additionally, atopic dermatitis is a long-term (chronic) skin disorder that involves scaly and itchy rashes.  It is also called eczema.  Atopic dermatitis is due to a skin reaction (similar to an allergy) in the skin.  Atopic dermatitis refers to a group of diseases with an often inherited tendency to develop other allergic conditions, such as asthma and hay fever.  1/6/2016 C&P Examination, at 39-41, 49-51.

As set forth above, VA regulations provide that, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 , 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 ; 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. § 3.309 (e) (2016).  The enumerated diseases, however, do not include atopic dermatitis.  See 38 C.F.R. § 3.309 (e) (2016).

Although this disability is not amongst the delineated diseases associated with herbicide exposure, service connection for claimed residuals of exposure to herbicides may be established with evidence of actual causation. 38 C.F.R. § 3.309 (e) (2016); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

The Board finds that service connection on a direct basis for a chest rash is not warranted.  The service treatment records do not establish the presence of a chest rash disability and none was found approximately four years after separation in 1976.  At the December 2015 VA examination, he was found to have atopic dermatitis, but the examiner determined that it was not connected to his service or herbicide exposure.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding of service connection for an atopic dermatitis disability, to include as due to herbicide exposure.  For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a disability manifested by frequent urination, to include as due to herbicide exposure is denied.

Service connection for fungus of the toenails, to include as due to herbicide exposure is denied.

Service connection for vertigo/left ear ache/dizziness, to include as due to herbicide exposure is denied.

Service connection for numbness of the feet, to include as due to herbicide exposure is denied.

Service connection for numbness of the hands, to include as due to herbicide exposure is denied.

Service connection for a disability manifested by fever/sweating, to include as due to herbicide exposure is denied.

Service connection for chest rash, to include as due to herbicide exposure is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


